Title: To Alexander Hamilton from Baron von Steuben, October [1791]
From: Steuben, Baron von
To: Hamilton, Alexander



New York le 20me d’Octobre [1791]

De tout temps c’etait ma destiné de rencontrer ces Génies Extraordinaires qu’on Apelle Originaux de sorte que je ne suis pas surpris de me trouver en contact avec le Quaker Churchman. Ce Philosophe magnetisé m’a communiqué ses idées et ses Chimeres; Je m’interesse à sa curiosité de vouloir reconnaitre ce point magnetique, dont nous connaissons l’effêct depuis des Siecles, et dont nous ignorons toujours la cause.
Ce point se trouve actuellement dans notre proximité; les Etats Unis et le gouvernement Anglois en Canada peuvent atteindre ces Regions (dans une saison calculée) sans beaucoup de depense ni de difficulté.
Les lettres que Churchman m’a communiqué de plusieurs Accadémies des Sciences en Europe denoncent, genéralement l’importance de ces decouvertes et Observations qu’il desire de faire; et une ambition patriotique me fait desirer que le gouvenement des Etats Unis ne soit pas tout à fait inattenif aux propositions de mon Philosophe magnetic.
Je suis bien loin de me noyer dans ses Deluges de Deucalion et de Noah, dont il donne le calcul, ni de garantir l’exactitude de ses dimentions de longitudes par la Boussole; mais Je ne vous cache pas ma Curiosité sur les observations du point magnétique du Nord, et s’il est possible la cause de sa Variation.
Daignez parcourir les observations des Académies de Petersbourg, et de Berlin que M. Churchman vous communiquera et si vous les trouvez un Object digne de votre curiosité et attention, soyez le protecteur de mon Quaker et de son Hobby Horse.
steuben
